381 F.2d 482
MARINVICTO COMPANIA NAVIERA, S. A., Appellant,v.UNITED STATES of America, Appellee.
No. 23986.
United States Court of Appeals Fifth Circuit.
June 13, 1967.

Brendan P. O'Sullivan, Tampa, Fla., for appellant.
David L. Rose, Bertram Edwin Snyder, Attys., Dept. of Justice, Washington, D. C., Emiliano Salcines, Jr., Asst. U. S. Atty., Tampa, Fla., for appellee.
Before TUTTLE, Chief Judge, and WASHINGTON* and SIMPSON, Circuit Judges.
PER CURIAM:


1
The only issues presented by this appeal are fact issues which were resolved by the trial court. We conclude that in crediting the testimony to the effect that the appellant's vessel reversed her engines without giving the prescribed warning signal, the trial court was justified in finding that the Navy vessel was without fault.


2
The judgment is affirmed.



Notes:


*
 Senior Circuit Judge of the D. C. Circuit, sitting by designation